DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Status of Claims
All previously allowed claims are no longer allowed in view of the applicant’s amendments.
New grounds of amendments are necessitated by applicant’s amendments. 

Claims 1-6, 8-16, and 18-32 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 8-10, 22-26, 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew et al (US 10,585,268 B2)

Claim 1: Chew discloses a corrosion protection device (see e.g. abstract of Chew) comprising: 
a first terminal and a second terminal (see e.g. #120 on Fig 2 of Chew),
a corrosion protection module (see e.g. #112 on Fig 2 of Chew) for generating an electrical waveform signal having a temporal AC component at an output port of the corrosion protection module (see e.g. col 5, lines 49-52 of Chew), 
wherein the output port is coupled to the second terminal (see e.g. right #112 and right #120 on Fig 2 of Chew); and 
a choke device (see e.g. #216 on Fig 2 of Chew) coupling the output port (see e.g. right #112 on Fig 2 of Chew) to a return port of the corrosion protection module (see e.g. left #112 on Fig 2 of Chew, which completes the circuit);  
such that the choke blocks the temporal AC component of the waveform signal from entering the return port (it filters the AC waveform, see e.g. col 8, lines 43-47 of Chew), and such that the temporal AC component of the waveform signal is able to flow to the second terminal for reducing a rate of corrosion of a metal object (see e.g. connecting paragraph of col 2, lines 40-52 of Chew). 

The limitations claiming “a first terminal and a second terminal for coupling to a respective first node and second node of a power source, and the second terminal further for coupling to a metal object” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations. 

Claim 2: The limitations claiming “configured for coupling the power source and the metal object to the device via only the first and second terminals” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations.

Claim 3: Chew discloses the second terminal is a negative terminal (see e.g. col 7, lines 56-58 of Chew)

The limitation claiming “for receiving a negative voltage from the power source” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations.

Claim 4: Chew discloses the corrosion protection module further comprises an input port (see e.g. port receiving power on Fig 2 of Chew), wherein the input port is coupled to the first terminal (power is delivered to the first and second terminals, see e.g. Fig 2 of Chew).

Claim 8: Chew discloses that the choke device comprises a diode (see e.g. col 8, lines 40-42 of Chew).

Claim 9: Chew discloses that the choke device comprises a switching device (bridge type circuit) that electrically decouples the output port from the return port while the waveform signal is generated, and that electrically couples the second terminal to the return port while the waveform signal is not being generated (the system generates a waveform signal which switches the bridge type circuit to couple AC to the DC output, see e.g. col 5, lines 61-67 and col 6, lines 1-15 of Chew).

Claim 10: Chew discloses that the electrical waveform signal has a frequency within the range of 100 Hz to 1 MHz (see e.g. col 6, lines 25-28 of Chew).

Claim 22: Chew discloses a device, comprising 
a first terminal and a second terminal (see e.g. #120 on Fig 2 of Chew), and 
a corrosion protection module (see e.g. #112 on Fig 2 of Chew) having an output port and a return port (see e.g. left and right ports of #112 on Fig 2 of Chew), 
the output port being coupled to the first terminal (see e.g. left #112 on Fig 2 of Chew), and 
the corrosion protection module configured to output, from the output port, an anti-corrosion signal having an AC component for reducing a rate of corrosion of the metal object (see e.g. abstract and col 5, lines 49-52 of Chew); and 
a return path device coupled in series between the output port and the return port (see e.g. #216 on Fig 2 of Chew) and being configured to prevent the AC component of the anti-corrosion signal from entering the return port (it filters the AC waveform, see e.g. col 8, lines 43-47 of Chew).

The limitations claiming “a first terminal and a second terminal for coupling to a power source, and the first terminal further for coupling to a metal object” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations. 

Claim 23: The limitations claiming “configured for coupling the power source and the metal object to the device via only the first and second terminals” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations.

Claim 24: The limitations claiming ”the first terminal is configured for coupling to a negative terminal of the power source” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations.

Claim 25: The limitations claiming “the second terminal is configured for coupling to a positive terminal of the power source” is/are an intended use(s)/function(s) of the device. The device, as presently claimed, is only drawn to the terminals and module. The power source and metal object are not positively recited parts of the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Chew discloses all the positively recited structure of the device and would be capable of the claimed intended uses/functions absent any other structural limitations.

Claim 26: Chew discloses the corrosion protection module further comprises an input port (see e.g. port receiving power on Fig 2 of Chew), wherein the input port is coupled to the second terminal (power is delivered to the first and second terminals, see e.g. Fig 2 of Chew).

Claim 30: Chew discloses that the choke device comprises a diode (see e.g. col 8, lines 40-42 of Chew).

Claim 31: Chew discloses that the choke device comprises a switching device (bridge type circuit) that electrically decouples the output port from the return port while the waveform signal is generated, and that electrically couples the second terminal to the return port while the waveform signal is not being generated (the system generates a waveform signal which switches the bridge type circuit to couple AC to the DC output, see e.g. col 5, lines 61-67 and col 6, lines 1-15 of Chew).

Claim 32: Chew discloses that the electrical waveform signal has a frequency within the range of 100 Hz to 1 MHz (see e.g. col 6, lines 25-28 of Chew).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 5, 6, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Narveson et al (US 4,479,399).

Claim 5: Chew does not explicitly teach that the choke device comprises a resistor and/or an inductor. Chew discloses that the choke device includes a diode (see e.g. col 8, lines 40-42 of Chew).

Narveson teaches pairing diodes with inductors (ferrite beads) to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals (see e.g. col 6, lines 51-63 of Narveson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Chew to include ferrite beads taught in Narveson to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals. 

Claim 6: Chew does not explicitly teach that the choke device comprises a ferrite bead. Chew discloses that the choke device includes a diode (see e.g. col 8, lines 40-42 of Chew).

Narveson teaches pairing diodes with inductors (ferrite beads) to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals (see e.g. col 6, lines 51-63 of Narveson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Chew to include ferrite beads taught in Narveson to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals. 

Claim 28: Chew does not explicitly teach that the choke device comprises a ferrite bead. Chew discloses that the choke device includes a diode (see e.g. col 8, lines 40-42 of Chew).

Narveson teaches pairing diodes with inductors (ferrite beads) to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals (see e.g. col 6, lines 51-63 of Narveson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Chew to include ferrite beads taught in Narveson to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals. 

Claim 29: Chew does not explicitly teach that the choke device comprises an inductor. Chew discloses that the choke device includes a diode (see e.g. col 8, lines 40-42 of Chew).

Narveson teaches pairing diodes with inductors (ferrite beads) to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals (see e.g. col 6, lines 51-63 of Narveson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Chew to include ferrite beads taught in Narveson to help protect an electric system from noise, from voltage peaks and spikes and oscillations and, to the degree necessary, protect against the inadvertence of wrongly reversing the terminals. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Staerzl (US 5,747,892). 

Claim 27: Chew does not explicitly teach that the return path device includes a resistor. Chew teaches return path device is a filter (see e.g. col 8, lines 43-47 of Chew). Staerzl teaches a circuit for protecting boats from destructive galvanic circuits from the shore (see e.g. abstract of Staerzl), which uses “a conventional filter” using a diode, as well as resistors (see e.g. col 3, lines 58-62 of Staerzl). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Chew by replacing the filter with a convention filter using a resistor as taught in Staerzl because this a recognized type of filter in the corrosion protection art and KSR B rationale states that “Simple substitution of one known element for another to obtain predictable results” is obvious. 

Allowed Claims
Claims 11-16 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 11 with special attention given to the limitation claiming “providing a corrosion protection device having first and second terminals; coupling the first and second terminals of the device to first and second nodes of a power source; coupling the device to the metal object via the second terminal of the device... returning the electrical waveform signal to a return port of the corrosion protection module, wherein the returning comprises blocking the temporal AC component of the waveform signal; and providing the electrical waveform signal to the second terminal for inducing a current in the metal object for reducing a rate of corrosion of the metal object” 

With regard to Lewis, a more detailed explanation of this reference can be found in the prior Office Action dated 06/11/2021. However, as the applicant argued on 09/17/2021, Lewis discloses a device with three terminals, wherein the third terminal is connected to the metal. This is in contrast to the claim that requires “coupling the first and second terminals of the device to first and second nodes of a power source; coupling the device to the metal object via the second terminal of the device”. There is currently no teaching or motivation that would make changing the apparatus of Lewis to exclude the third terminal without going against the inventive concept of Lewis. 

With regard to Camp, Camp discloses an electronic device for cathodic protection of a diagnostic port of a vehicle (see e.g. abstract of Camp). Specifically, Camp teaches two connections between the metal object and the power supply, two connections between the power supply and the corrosion protection module, and a singular connection between the corrosion protection module and the metal object (see e.g. Fig 3B of Camp). Thus, the device is coupled to the metal object via the second terminal. Furthermore, Camp does not teach blocking the temporal AC component of the waveform signal. There is no teaching or motivation that would make either of these missing limitations obvious in view of Camp. 

With regard to Zhou, Zhou teaches an anti-rust device for a vehicle (see e.g. abstract of Zhou). Specifically, Zhou teaches 2 connections between a power supply and a corrosion module (see e.g. #1 and #2 on Fig 1 of Zhou) and 2 connections between the module and a metal object (see e.g. #2 and #3 on Fig 1 of Zhou). This type of connection does not read on “coupling the first and second terminals of the device to first and second nodes of a power source; coupling the device to the metal object using via the second terminal of the device”. Furthermore, Zhou does not teach blocking the temporal AC component of the waveform signal. There is no teaching or motivation that would make either of these missing limitations obvious in view of Zhou.

With regard to Mulcahy, Mulcahy teaches an impressed current cathodic protection system (see e.g. abstract of Mulcahy) comprising a power source (see e.g. #206 on Fig 2), a control device (see e.g. #201 on Fig 2 of Mulcahy), a metal part (see e.g. #202 on Fig 2 of Mulcahy), and choke devices (see e.g. #274 or #275 on Fig 2 of Mulcahy). However, the choke devices of Mulcahy do not block the temporal AC component of the waveform signal in the returning step. Furthermore, Mulcahy does not disclose the claimed connections to the first and second terminals. There is no teaching or motivation that would make either of these missing limitations obvious in view of Mulcahy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795